Ross, J., concurring.
I concur in the main, in the views expressed by Mr. Justice McKinstby. I wish to add that, in my opinion, the Act of 1883 is a constitutional and valid law.
Section 15 of article iv. of the present Constitution provides: “No law shall be passed except by bill. Nor shall any bill be put upon its final passage until the same, with the amendments thereto, shall have been printed for the use of the members, nor shall any bill become a law unless the same be read on three several days in each House, unless, in case of urgency, two thirds of the House where such bill may be pending shall, by a vote of ayes and noes, dispense with this provision. Any bill may originate in either House, but may be amended or rejected by the other; and on the final passage of all bills they shall be read at length, and the vote shall be by yeas and nays upon each bill separately, and shall be entered on the journal; and no bill shall become a law without a concurrence of a majorityof the members elected to each House.”
It is earnestly insisted by the petitioners for the writ that under this provision of the Constitution, it is requisite to the validity of a bill that each and every amendment thereto should have been read on three several days in each House. It is very certain that the Constitution does not so provide in terms. -The provision with respect to the passage of bills is extremely explicit. Express authority is given for the amendment of any bill in *631either House, aud it is expressly declared that no bill shall be put upon its final passage until the same, with the amendments thereto, ■shall have been printed for the use of the members. If it had been intended to provide that, except in case of urgency, no bill shall become a law unless the same, with the amendments thereto, be read on three several days in each House, it would have been an easy matter to have said so. The insertion of the words “with the amendments thereto,” in the first clause and their omission from the second, is, to my mind, very strong evidence that the clause from which they were omitted was not intended to apply to them.
In Miller v. The State, 3 Ohio St. 479, it appeared that a bill originally introduced in the Senate, after being read twice, and on different days, was committed to a select committee, who reported it back with one amendment, to wit: “Strike out all after the enacting clause and insert a new bill”; that on a subsequent day, April 12th, this amendment, after being itself amended, was agreed to, and the bill as amended, ordered to be engrossed and read a third time to-morrow; that on the morrow (April 13th) it was “ read the third time ” and passed, and having afterward passed the House, and been duly enrolled, was signed by the presiding officers of the txvo Houses, filed in the proper office, and published among the laxvs. The Constitution of the State then provided that “every bill shall be fully and distinctly read on three different days, unless in case of urgency, three fourths of the House in xvhich it shall be pending shall dispense with this rule.”
In that case it was claimed, as it is claimed here, that the amendment was in fact a “new bill,” and that it was only read once, and, therefore, invalid under the constitutional provision quoted. In the course of the opinion the court, speaking through Judge Thurman, said: “ But for argument’s sake, let it be admitted that the bill as amended was read but once in the Senate; is the act for that reason void? That, counting the two readings before the amendment and the final reading, the bill was read three times, is conceded, for these readings are shoxvn by the journal, and it is also conceded that, in general, three readings of an amendment are not necessary. But, inasmuch as the amendment in this case is styled in the journal a ‘new bill,’ *632it is said that three readings were necessary. Why necessary? The amendment was none the less an amendment because of the name given it. It is not unusual in parliamentary proceedings to amend a bill upon striking out all after the enacting clause and inserting a new bill. (Jefferson’s Manual, § 35.) When the subject or proposition of the bill is thereby wholly changed, it would seem to be proper to read the amended bill three times, and on different days; but when there is no such vital alteration, three readings of the amendment are not required.”
What is here said by the learned judge covers both points made by the petitioners, for apart from their claim that every amendment must be read in each House on three several days, it is contended that the purported amendment to the bill in question was in fact no amendment but a new bill. The original bill was, one to divide the State of California into congressional districts, and the .amendment adopted did but change the lines of the districts as fixed in the original bill. “The subject or proposition of the bill ” was not at all changed. When that is done, the bill as amended should undoubtedly, as observed by Judge Thurman, be read on three several days, for it then becomes in effect a new bill; but not so, when there is no such vital alteration.
In the case of The People v. Wallace, 70 Ill. 680, the Supreme Court of that State held that the constitutional provision of the State requiring bills to be read on three several days before their passage did not apply to amendments, the court saying: “ It is also objected that the tenth section of the act was not constitutionally adopted because it Avas engrafted as an amendment Avhilst the bill was being considered, and Avas not read on three several days in the House adopting it as an amendment. We are clearly of opinion that the requirement does not apply to an amendment, and the objection cannot prevail.” (See also McCulloch v. The State, 11 Ind. 434, 435.) Nothing here said conflicts Avith the decision in Weil v. Kenfield, 54 Cal. 111, of the correctness of which I have no question.